15‐1976 
In re: Grand Jury Subpoenas Dated March 2, 2015 

15‐1976 
In re: Grand Jury Subpoenas Dated March 2, 2015 

                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 6th day of October, two thousand fifteen. 

PRESENT:            ROBERT D. SACK, 
                    DENNY CHIN, 
                    CHRISTOPHER F. DRONEY, 
                                     Circuit Judges. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

IN RE: GRAND JURY SUBPOENAS DATED  
MARCH 2, 2015                                                                                     15‐1976 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR INTERVENOR‐APPELLANT:                                    BRIAN D. LINDER, Clayman & Rosenberg 
                                                             LLP, New York, New York. 

FOR APPELLEE:                                                STANLEY J. OKULA, JR., Michael A. Levy, 
                                                             Assistant United States Attorneys, for Preet 
                                                             Bharara, United States Attorney for the 
                                                             Southern District of New York, New York, 
                                                             New York.  
              Appeal from the United States District Court for the Southern District of 

New York (Caproni, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the order of the district court is AFFIRMED. 

              Intervenor‐appellant is an investment company (the ʺCompanyʺ) whose 

president and owner (the ʺOwnerʺ) is the subject of an ongoing grand jury investigation 

into tax fraud.  On June 5, 2015, the United States District Court for the Southern District 

of New York issued an order compelling the Companyʹs attorneys to produce certain 

attorney‐client communications between the attorneys and the Owner.  The district 

court held that the crime‐fraud exception to the attorney‐client privilege applied to their 

communications relating to a tax protest because there was probable cause to believe 

that the Owner was using the lawyers to further his fraudulent scheme.  The Company 

appeals.  We assume the partiesʹ familiarity with the facts, procedural history, and 

issues on appeal.  

              First, we consider the issue of subject matter jurisdiction.  Our Circuit has 

not yet determined how Mohawk Industries, Inc. v. Carpenter, 558 U.S. 100 (2009), affects 

our jurisdiction under the Perlman doctrine to hear a non‐partyʹs appeal of a non‐final 

order compelling disclosure of communications protected by the attorney‐client 

privilege in the context of an ongoing grand jury proceeding.  See Perlman v. United 

States, 247 U.S. 7, 13 (1918) (permitting jurisdiction where appellant is ʺpowerless to 



                                            ‐ 2 ‐ 
avert the mischief of the orderʺ).  In Mohawk, the Supreme Court held that ʺcollateral 

order appeals are not necessary to ensure effective review of orders adverse to the 

attorney‐client privilegeʺ because ʺpostjudgment appeals generally suffice to protect the 

vitality of the attorney‐client privilege.ʺ  558 U.S. at 108‐09.  Several courts have noted 

tension between Perlman and Mohawk.  See, e.g., In re Naranjo, 768 F.3d 332, 343 n.14 (4th 

Cir. 2014); United States v. Punn, 737 F.3d 1, 11 n.8 (2d Cir. 2013); United States v. Copar 

Pumice Co., 714 F.3d 1197, 1207‐08 (10th Cir. 2013).  Several of our sister Circuits, 

meanwhile, conclude that Perlman may continue to permit non‐party privilege holders 

to appeal in particular circumstances.  See, e.g., Doe No. 1 v. United States, 749 F.3d 999, 

1005‐07 (11th Cir. 2014); In re Grand Jury, 705 F.3d 133, 145‐46 (3d Cir. 2012); Holt‐Orsted 

v. City of Dickson, 641 F.3d 230, 239 (6th Cir. 2011); United States v. Krane, 625 F.3d 568, 

573 (9th Cir. 2010).  We need not decide whether Perlman would apply in the 

circumstances of this case, however, because the only restriction on jurisdiction here is a 

statutory and not a constitutional one, see 28 U.S.C. § 1291, and ʺthe Supreme Court has 

barred the assumption of ʹhypothetical jurisdictionʹ only where the potential lack of 

jurisdiction is a constitutional question.ʺ  Fama v. Commʹr of Corr. Servs., 235 F.3d 804, 

816 n.11 (2d Cir. 2000) (quoting Steel Co. v. Citizens for a Better Envʹt, 523 U.S. 83, 94 

(1998)).  As both sides urge us to reach the merits and it would be more efficient for us 

to do so, we assume we have jurisdiction to hear this appeal.   




                                              ‐ 3 ‐ 
              Second, as to the merits, we review the district courtʹs determination that 

the crime‐fraud exception applies for clear error.  United States v. Jacobs, 117 F.3d 82, 87 

(2d Cir. 1997), abrogated on other grounds by Loughrin v. United States, 134 S. Ct. 2384 

(2014).  The crime‐fraud exception removes the protection of the attorney‐client 

privilege from ʺclient communications in furtherance of contemplated or ongoing 

criminal or fraudulent conduct.ʺ  In re John Doe, Inc., 13 F.3d 633, 636 (2d Cir. 1994) 

(quoting In re Grand Jury Subpoena Duces Tecum Dated Sept. 15, 1983, 731 F.2d 1032, 1038 

(2d Cir. 1984)).  A party wishing to invoke the exception must prove (1) ʺthat the client 

communication or attorney work product in question was itself in furtherance of the 

crime or fraudʺ and (2) ʺprobable cause to believe that the particular communication 

with counsel or attorney work product was intended in some way to facilitate or to 

conceal the criminal activity.ʺ  In re Richard Roe, Inc., 168 F.3d 69, 71 (2d Cir. 1999) 

(internal quotation marks omitted).  But ʺ[w]here the very act of litigating is alleged as 

being in furtherance of a fraud,ʺ we adopt a more stringent probable cause standard, 

that is, ʺthe party seeking disclosure . . . must show probable cause that the litigation or 

an aspect thereof had little or no legal or factual basis and was carried on substantially 

for the purpose of furthering the crime or fraud.ʺ  Id. 

              Even assuming, as the district court did, that the heightened probable 

cause standard applies to communications made in tax protests, we find no error.  

Based on the facts before it, the district court did not clearly err in finding that there was 



                                              ‐ 4 ‐ 
probable cause to conclude that the tax protest was based on a false, undocumented 

transaction and that the Owner engaged in the tax protest as part of a strategy to further 

conceal that tax fraud and shirk his tax liabilities.  The district court conducted an in 

camera review of the privileged communications at issue and concluded that those 

communications supported its determination that the crime‐fraud exception applied.  

We have examined those privileged communications, the facts in the record, and the 

partiesʹ ex parte submissions, and hold that the district court did not clearly err.  

              We have reviewed the Companyʹs remaining arguments and conclude 

that they are without merit.  Accordingly, we AFFIRM the order of the district court.  

Because the grand jury investigation is still ongoing, the mandate shall issue forthwith.  

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 5 ‐